 
 
IV 
111th CONGRESS
1st Session
H. CON. RES. 192 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2009 
Mr. Tiahrt submitted the following concurrent resolution; which was referred to the Committee on Ways and Means
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the Association of Community Organizations for Reform Now (ACORN) should lose its exemption from taxation under the Internal Revenue Code of 1986. 
 
 
Whereas in Pittsburgh, Pennsylvania, seven employees of the Association of Community Organizations for Reform Now (commonly referred to as ACORN) were charged with filing hundreds of fraudulent voter registrations before the 2008 elections; 
Whereas in 2009 in West Reading, Pennsylvania, an ACORN employee was sentenced to up to 23 months in prison for identity theft and tampering with records; 
Whereas in September 2009 in Miami, Florida, 11 former ACORN registration canvassers were arrested on allegations that they had submitted nearly 200 falsified registration forms; 
Whereas Washington State fined ACORN $25,000 after several employees were convicted of voter registration fraud in 2007; 
Whereas in 2007 four ACORN employees were indicted in Kansas City, Missouri, for charges including identity theft and filing false registrations during the 2006 election; 
Whereas in Colorado in January 2005, two Colorado ACORN workers were sentenced to community service for submitting false voter registrations; 
Whereas in Ohio in 2004, four ACORN employees were indicted by a Federal grand jury for submitting false voter registration forms; 
Whereas in Philadelphia, Pennsylvania, election officials estimate that ACORN submitted at least 1,500 fraudulent registrations in fall 2008; 
Whereas Citizens Consulting, Inc., the umbrella group controlling ACORN, was paid $832,000 by the Obama for America Campaign of 2008 for get-out-the-vote efforts; 
Whereas several other jurisdictions have also had concerns about ACORN’s fraudulent voter registration procedures, and there are an estimated 14 ongoing investigations around the country; 
Whereas most recently hidden camera investigations of ACORN offices in New York, Baltimore, and Washington, District of Columbia showed workers giving advice on how to evade taxes and conceal the nature of their illegal business; 
Whereas ACORN has received more than $53 million in direct funding from the Federal Government since 1994; and 
Whereas it is clear that ACORN has violated the spirit of entities afforded tax exempt status and should no longer be considered as such: Now, therefore, be it 
 
That it is the sense of Congress that the Association of Community Organizations for Reform Now (commonly referred to as ACORN) should lose its exemption from taxation under the Internal Revenue Code of 1986. 
 
